Case: 17-13077     Date Filed: 07/11/2018    Page: 1 of 6


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-13077
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 9:15-cv-80164-KAM

CARYN PINCUS,
an individual, on behalf of herself and all others similarly situated,

                                                            Plaintiff-Appellant,

                                        versus

SPEEDPAY, INC.,
a New York corporation,

                                                            Defendant-Appellee.



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (July 11, 2018)


Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-13077       Date Filed: 07/11/2018      Page: 2 of 6


       Caryn Pincus, individually and on behalf of all others similarly situated,

appeals the district court’s grant of summary judgment to Speedpay, Inc. Pincus

sued Speedpay for unjust enrichment, money had and received, and a violation of

the Florida Deceptive and Unfair Trade Practices Act, alleging that Speedpay

violated Florida’s money transmitter licensing law, § 560.204, Fla. Stat., by

charging and collecting service fees for processing payments while unlicensed.

The district court held that Speedpay did not meet the definition of a money

transmitter, § 560.103(23), Fla. Stat., and therefore Speedpay did not require a

license under the licensing statute, § 560.204, Fla. Stat. After review,1 we affirm

the district court.

                                    I. BACKGROUND

       Speedpay provides bill payment processing services to Florida Power &

Light Company (FPL) and other clients. FPL customers can pay their bills in a

variety of ways, ranging from mailing a check to calling a toll-free number and

using a credit card. Speedpay provides the technology and infrastructure that

enables FPL to accept payments from customers who choose the pay-by-phone

service.




       1
         We review the district court’s grant of summary judgment de novo, viewing all
evidence and drawing all reasonable inferences in favor of the non-moving party. Vessels v.
Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005).
                                               2
              Case: 17-13077    Date Filed: 07/11/2018   Page: 3 of 6


      Pincus and her husband usually paid their electric bills by authorizing FPL

to take money directly from their checking account. However, on two occasions,

Pincus and her husband opted to pay their bill with a credit card using Speedpay’s

pay-by-phone system. Pincus chose to proceed with the pay-by-phone transaction

after being told she would incur a convenience fee of $3.25. Speedpay correctly

processed Pincus’s transactions, and her FPL bills were paid.

      After Pincus provided her credit card information and stated how much she

wanted to pay, her payments were processed in the following manner. First,

Speedpay confirmed the payment Pincus wanted to make was consistent with

FPL’s requirement, such as the permissible per-payment range for residential

customers paying by telephone. Second, Speedpay gave Pincus’s information to

FPL’s “merchant acquiring bank”—a bank that helps merchants settle credit and

debit card transactions—and asked the bank to confirm that Pincus had enough

money on her credit limit to cover the transaction. Third, Pincus’s bank placed a

hold on Pincus’s credit line for the amount of her requested payment. At this point

in the process, Pincus was still on the telephone with Speedpay. Fourth, within

minutes of Pincus hanging up the telephone, Speedpay notified FPL that Pincus

had paid her bill. Fifth, FPL’s merchant acquiring bank collected money from

Pincus’s bank.




                                         3
               Case: 17-13077     Date Filed: 07/11/2018    Page: 4 of 6


      Separately, as a service to FPL, Speedpay caused funds in the amount of

Pincus’s electric bill to be pre-funded to FPL. Speedpay pre-funded Pincus’s bill

by directing that money in an account belonging to Speedpay’s affiliate, Western

Union Financial Services, Inc. (Western Union), be transferred into an account

belonging to FPL’s merchant acquiring bank. Western Union is a licensed money

transmitter in the State of Florida. FPL’s merchant acquiring bank later caused

funds in that same amount (plus the $3.25 convenience fee), to be deposited into

Western Union.

                                  II. DISCUSSION

      The district court held Speedpay was not a “money transmitter” under

Florida law, and therefore did not require a license under section 560.204, Florida

Statutes. A “money transmitter” is defined as a corporation “which receives

currency, monetary value, or payment instruments for the purpose of transmitting

the same by any means, including transmission by wire, facsimile, electronic

transfer, courier, the Internet, or through bill payment services or other businesses

that facilitate such transfer within this country, or to or from this country.”

§ 560.103(23), Fla. Stat.

      We agree with the district court that section 560.103(23) requires two

things—to be a money transmitter a corporation must (1) “receive” currency

(2) “for the purpose of transmitting” it. “[R]eceive” is defined as “[t]o take


                                           4
               Case: 17-13077     Date Filed: 07/11/2018     Page: 5 of 6


(something offered, given, sent, etc.); to come into possession of or get from some

outside source.” Black’s Law Dictionary (10th ed. 2014). The undisputed

evidence shows that when Pincus made her payment via telephone, FPL’s

merchant acquiring bank obtained a hold over Pincus’s bank account. In other

words, FPL’s merchant acquiring bank received money directly from Pincus’s

bank. Speedpay simply notified FPL that Pincus had paid her bill. Thus,

Speedpay did not “receive” money from Pincus and transmit it to FPL.

      The statute then sets forth various “means” by which the transmission may

occur, including through bill payment services or other businesses that facilitate

such transfer. The statute does not support that a bill payment service like

Speedpay is a per se money transmitter regardless of whether it receives currency

during a transaction for the purpose of transmission. An essential prerequisite to

being a “money transmitter” is that the corporation “receives” currency for the

purpose of transmitting the same. 2 That Speedpay engages in conduct that is one

of the “means” of transmitting currency is not enough to make it a “money

transmitter” under Florida law.




      2
       The only money Speedpay actually received (the money deposited in Western Union
from FPL plus the convenience fee) is not for the purpose of transmission.
                                            5
                Case: 17-13077      Date Filed: 07/11/2018      Page: 6 of 6


       Because Speedpay did not “receive” the money, it is not a “money

transmitter” under section 560.103(23), Florida Statutes, and therefore did not

require a license. We affirm the district court’s grant of summary judgment. 3

       AFFIRMED.




       3
          Because we hold that Speedpay is not a money transmitter, we express no opinion
regarding Speedpay’s argument that Pincus cannot bring common law claims based on a
violation of the money transmitter licensing law.
                                              6